internal_revenue_service te_ge technical_advice_memorandum release number release date uil code dec taxpayer's name taxpayer's address taxpayer's id no year s involved conference held legend taxpayer issue whether the commissioner te_ge should exercise discretion to grant the taxpayer relief under sec_7805 of the internal_revenue_code to limit the retroactive effect of the revocation of its exempt status under sec_501 ‘facts application_for exemption the taxpayer applied for tax-exempt status describing its activities on the form_1023 it stated that it was formed to educate the public about personal money management skills and assist needy predominantly low-income individuals and families with their financial problems to achieve this objective taxpayer stated that it would engage in the following activities when taxpayer submitted the form_1023 it also represented that it would initially spend about _ percent of its time effort and resources on activity relating to providing information it estimated that it would spend about percent of its time effort and recourses on activity relating to counseling it estimated that the remainder of its time and resources would be spent on activity relating to budget planning eventually these percentages would change to percent for activity and -_ percent for activity percent for activity taxpayer expected about _ percent of its revenue to come from voluntary payments from creditors and clients participating in its budget plans based upon these representations the service issued a favorable determination_letter to taxpayer examination the examination concluded that substantially_all of taxpayer's activities during the years under examination consisted of dmp sales conducted through telemarketing and use of lead providers it evaluated employees based on the number of dmps they sold furthermore taxpayer did not counsel or educate individuals or families about personal finance budgeting or credit the examination found that while taxpayer made a few presentations to local schools via the telephone it had little other educational activity the telemarketing calls taxpayer made only screened potential customers for the ability to make payments that met creditors’ requirements fora dmp taxpayer did not report these changes in operation to the service taxpayer appealed the proposed revocation appeals sustained the revocation following the appeals process the national_office received this request for relief from retroactive revocation as a mandatory tam - legal standard sec_7805 of the code provides that the secretary may prescribe the extent if any to which any ruling including any judicial decision or any administrative determination other than by regulation relating to the internal ' frevenue laws shail be applied without retroactive effect sec_1_501_a_-1 of the income_tax regulations regulations state that an organization that has been determined by the commissioner to be exempt under sec_501 may rely upon such determination so long as there are no substantial changes in the organization’s character purposes or methods of operation and subject_to the commissioner’s inherent power_to_revoke rulings because of a change in the law or regulations or for other good cause sec_301_7805-1 of the procedure and administration regulations grants to the commissioner authority to prescribe the extent to which any ruling issued by his authorization shall be applied without retroactive effect revproc_2013_5 r b in section dollar_figure states that all requests for relief under sec_7805 of the code must be made through a request for technical_advice tam section dollar_figure states further that when during the course of an examination by eo examinations or consideration by the appeals area director a taxpayer is informed of a proposed revocation a request to limit the retroactive application of the revocation must itself be made in the form of a request for a tam and should discuss the items listed in section dollar_figure as they relate to the taxpayer's situation section of revproc_2013_5 lists the criteria necessary for granting sec_7805 relief as well as the effect of such relief section dollar_figure states in part that a tam that revokes a determination_letter is not applied retroactively if there has been no misstatement or omission of material facts the facts at the time of the transaction are not materially different from the facts on which the determination_letter was based there has been no change in the applicable law and the taxpayer directly involved in the determination_letter acted in good_faith in relying on the determination_letter and the retroactive revocation would be to the taxpayer’ s detriment revproc_2013_9 2013_2_irb_255 sets forth procedures for issuing determination letters from eo determinations and rulings on applications for recognition of exempt status by eo technical on the exempt status of organizations under sec_501 these procedures also apply to revocation or modification of determination letters or rulings section dollar_figure of revproc_2013_9 states in part that the revocation or modification of a determination_letter or ruling recognizing exemption may be retroactive if the organization omitted or misstated a material fact or operated in a manner materially different from that originally represented in certain cases an organization may seek relief from retroactive revocation or modification of a determination or ruling under sec_7805 of the code using the procedures set forth in revproc_2013_4 which further refers to rev_proc and sec_12 of revproc_2013_9 states that where there is a material_change inconsistent with exemption in the character the purpose or the method of operation of an organization revocation or modification will ordinarily take effect as of the date of such material_change in 353_us_180 the supreme court held that the commissioner has broad discretion to revoke a it further held that a retroactive ruling may not be disturbed ruling retroactively uniess the commissioner abused the discretion vested in him u s pincite in 324_f2d_633 the court found far from convincing the foundation’s efforts to demonstrate that its information reports were adequate and sufficient to apprise the commissioner of its entry into the business activities which led to denial of its tax-exempt status shortly after receiving its tax-exempt ruling the foundation contracted with a for- profit company but failed to disclose this fact to the commissioner on its forms the court upheld the service's retroactive revocation in variety club tent no charities inc v commissioner 74_tcm_1485 the court held that petitioner operated in a manner materially different from that originally represented the organization represented in its exemption application and articles of incorporation that no part of its net_income would inure to the benefit of any private_shareholder_or_individual but the court found instances of inurement over several years and upheld the service's retroactive revocation for such years analysis during the years under exam taxpayer's operations were materially different from the description it provided in its exemption application see variety club tent no charities 74_tcm_1485 revproc_2013_9 sec_12 taxpayer's only substantial activity was marketing and enrolling individuals in dmps screening potential clients based on the creditors’ requirements although it had represented in its form_1023 that it would perform substantial educational activities taxpayer did not ascertain or provide education and services tailored to the financial needs and circumstances of the general_public finally taxpayer did not apprise the service of these material changes see stevens bros foundation f 2d pincite failure to adequately and sufficiently inform the service of material changes in operations therefore revocation may be retroactive to the year under examination when the service determined taxpayer had made material changes in its operations see automobile club of michigan u s pincite commissioner has broad discretion to revoke a ruling retroactively revproc_2013_8 sec_12 revocation ordinarily applies as of the date of material changes in operations - conclusion the commissioner tege has declined to exercise discretion to limit the retroactive effect of revocation of exempt status under sec_501 revocation is effective as of the first day of the first tax_year for which it was examined
